t c memo united_states tax_court robert g fielder and deborah r fielder petitioners v commissioner of internal revenue respondent docket no 23473-11l filed date robert alton west for petitioners john chinnapongse and jessica r browde for respondent memorandum opinion laro judge petitioners while residing in california petitioned the court under sec_6330 to review a determination by respondent’s office of appeals appeals sustaining a proposed levy to collect from petitioners dollar_figure of unpaid tax_liabilities for this collection case is now before the court on respondent’s summary_judgment motion see rule despite a court order to do so petitioners have failed to file a response to the motion we are asked to decide whether respondent is entitled to a summary adjudication that appeals did not abuse its discretion in sustaining the proposed levy we hold that he is not so entitled because we find there is a genuine dispute as to material facts with respect to respondent’s assessment of additions to tax relating to petitioners’ return background our background statement of this case is derived from the pleadings and various exhibits submitted in support of the motion for summary_judgment on or about date petitioners filed their federal_income_tax return return respondent assessed the tax shown on the return and additions to tax as follows year deficiency date of assessment sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure additions to tax 1unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure in addition respondent assessed statutory interest of dollar_figure respondent sent to petitioners by certified mail a final notice_of_intent_to_levy and notice of your right to a hearing cdp_notice dated date the cdp_notice notified petitioners that respondent proposed to levy on their property or property rights to collect from them unpaid tax_liabilities totaling dollar_figure the cdp_notice also advised petitioners of their right to a hearing with appeals as to the proposed levy in response to the cdp_notice petitioners mailed to respondent a form request for a collection_due_process or equivalent_hearing dated date on the form petitioners requested respondent to consider an installment_agreement as a collection alternative petitioners did not provide any specific terms for the installment_agreement appeals assigned petitioners’ collection_due_process cdp hearing request to settlement officer robert baxter so baxter by letter dated date so baxter informed petitioners that he had scheduled a cdp hearing by telephone for date october conference the letter advised petitioners that so baxter could consider 2the form indicated the hearing request was also made with respect to a notice_of_federal_tax_lien filing and reflected petitioners’ desire to have the lien withdrawn respondent represents to the court that his records do not suggest that a lien was filed for alternative collection methods such as an installment_agreement or an offer-in- compromise only if petitioners filed within days a completed form 433-a collection information statement for wage earners and self-employed individuals form 433-a on date petitioners submitted to appeals by facsimile a form 433-a first form 433-a the first form 433-a indicated that petitioner robert fielder was a self-employed farmer and petitioner deborah fielder was a self- employed owner of a wireless store petitioners further indicated that they had dollar_figure in two checking accounts and owned real_property described as home farm in mcarthur california mcarthur property with a claimed fair_market_value of dollar_figure subject_to a dollar_figure liability the first form a also stated petitioners had equity of dollar_figure in two personal vehicles and various household furnishings with unknown fair market values petitioners also indicated that they received social_security_benefits and child_support of dollar_figure per month and incurred monthly living_expenses of dollar_figure the copy of the first form 433-a respondent provided as part of the record does not include page sec_5 3petitioners put two question marks next to the fair_market_value possibly indicating that the figure was only an estimate or a conjecture and on which we would normally expect to find petitioners’ self-employment_income information on date so baxter called petitioners at the scheduled time and mr fielder received the call mr fielder appeared to be upset about the interest accrued mr fiedler also complained to so baxter that the additions to tax were unfair because petitioners had requested and were granted an extension of time to file the return until date and had called the internal_revenue_service irs before the due_date to inform the irs that his accountant was no longer preparing tax returns following some back-and-forth mr fielder stated he had had the return prepared as quickly as possible in addition mr fielder explained to so baxter that he had sold some property for a reduced_amount of dollar_figure and offered to satisfy petitioners’ tax_liabilities with the dollar_figure because as he claimed that was all the money they had mr fielder also advised so baxter that he had listed the mcarthur property for sale and suggested that respondent use the proceeds from the sale to satisfy petitioners’ tax_liabilities in response so baxter first explained that the interest accrued was not a result of ministerial error so baxter also inquired about petitioners’ self- employment income and informed mr fielder that he had not completed the self- employment portion of the first form 433-a to which mr fielder responded that he was unable to get the required information so baxter also noted there was no record showing petitioners had filed their federal_income_tax return although mr fielder replied that he and his wife had filed a return for and had a letter stating that there was an overpayment of dollar_figure so baxter advised petitioners that they had to file an offer-in-compromise with respondent in order for respondent to consider their offer to settle the case for dollar_figure or for the proceeds from the sale of the mcarthur property if and when the property were in fact sold in addition so baxter informed petitioners that he needed to consult with the appeals team manager as to whether they could enter into a collateral_agreement with respondent with respect to the mcarthur property following the october conference so baxter transferred petitioners’ hearing request to another appeals_office to consider the collateral_agreement that he had discussed with mr fielder consequently appeals reassigned the hearing request to settlement officer vander linden so vander linden on date on date respondent received from petitioners a signed form_656 offer_in_compromise and an unsigned form 433-a in support of the offer- in-compromise second form 433-a petitioners offered to compromise their unpaid tax_liabilities for a lump-sum payment of dollar_figure payable within one month of acceptance in the section entitled explanation of circumstances petitioners explained that mr fielder’s heart condition and related surgeries had prompted his early retirement petitioners also explained they would secure the funds for their offer-in-compromise from their adult children the second form 433-a was mostly the same as the first form 433-a with a few notable exceptions first petitioners’ available cash had decreased from around dollar_figure to dollar_figure second petitioners had begun leveraging themselves with credit card debt--two cards were quickly approaching their limits third and most significantly petitioners claimed the fair_market_value of the mcarthur property was dollar_figure and not dollar_figure as reported on the first form 433-a the reduced fair_market_value left petitioners with zero equity in the mcarthur property petitioners did not complete any section reporting that they had earned_income in response to petitioners’ offer-in-compromise so vander linden mailed them a letter dated date informing them that they must complete the self-employment_income portion on the second form 433-a provide a more recent and signed form 433-a third form 433-a submit financial documents to support their offer-in-compromise provide proof that their return was filed and submit other documentation and information showing they were in compliance with their federal tax obligations so vander linden noted in the letter that he could not consider any collection alternative unless petitioners provided all requested information so vander linden scheduled a second cdp hearing with petitioners by telephone for date february hearing before the february hearing petitioners sent to appeals a package of financial information which appeals received on date an enclosure letter stated petitioners’ belief that they had included a completed and signed third form 433-a all requested financial documents a copy of their return and various explanations as to the amount of petitioners’ income the package included the third form 433-a signed by mr fielder but not mrs fielder and a copy of petitioners’ efiled federal_income_tax return signed by both petitioners the third form 433-a reported that mrs fielder’s business earned zero monthly income and incurred monthly expenses of more than dollar_figure the third form 433-a did not include detailed information about petitioners’ monthly income and living_expenses though they included variou sec_4respondent contends only mr fielder executed the federal tax_return however included as part of the federal tax_return was form_8879 irs e-file signature authorization which clearly shows both petitioners signed and dated the e-filed return financial information such as bank statements proof of vehicle and real_property insurance premiums proof of health insurance premiums proof of mortgage payments credit card statements and utilities statements the third form 433-a like the second form 433-a reported that the claimed fair_market_value of the mcarthur property was dollar_figure during the february hearing so vander linden reviewed with mr fielder the cdp hearing process and appeals’ criteria for accepting petitioners’ offer-in-compromise so vander linden noted that he had not concluded which collection alternative was the most appropriate and would be able to do so only if he had a complete picture of the taxpayers’ financial circumstances so vander linden asked mr fielder whether there were any remaining investments sec_401k plans or retirement accounts in addition so vander linden pointed out several compliance issues that needed to be resolved before he could consider petitioners’ offer-in-compromise including employment_taxes relating to the cell phone business and any unfiled federal_income_tax returns relating to a veterinary business petitioners previously owned on the issue of valuing the mcarthur property so vander linden suggested that mr fielder obtain from petitioners’ realtor a realistic market appraisal and from the county assessor the assessed value of the mcarthur property for property_tax purposes finally so vander linden requested that petitioners provide a current income statement for for the cell phone business mr fielder responded that petitioners had income from social_security_benefits that he and his daughter received monthly he also acknowledged that mrs fielder regularly received supplemental social_security_benefits for her chronic back pain mr fielder pointed out that these benefit payments were petitioners’ only consistent source_of_income mr fielder noted that the farming_business income was small and sporadic and that the cell phone business reported losses in and might have also suffered a loss in mr fielder also stated that they had no investment or retirement accounts at the end mr fielder agreed to provide an appraisal for the mcarthur property from his realtor and obtain assessor information from the county mr fielder also agreed to work with so vander linden to resolve the compliance issues and provide a income statement for the cell phone business after the february hearing petitioners submitted to the appeals_office a comparable market analysis analysis prepared by coldwell banker and dated date the analysis stated that the appraiser had reviewed active properties for sale that were most comparable to the mcarthur property and properties that had been sold in the previous two years in the same market as the mcarthur property after adjusting values of the comparable properties coldwell banker concluded that if mr and mrs fielder had to close escrow on their property in the next - days in this very poor market they would have to consider marketing the property at ‘fire sale’ pricing within the range of dollar_figure - dollar_figure the analysis also noted that any sale would likely be a cash sale because financing would be difficult so vander linden followed up with telephone calls to petitioners on march and during these calls so vander linden requested a income statement or a draft of the federal_income_tax return for the cell phone business so vander linden asked petitioners to submit the requested information within the week in the interim so vander linden collected information showing that the mcarthur property was assessed for property_tax purposes at around dollar_figure for reasons not clear from the record the next communication between petitioners and so vander linden occurred almost five months later on date so vander linden held a final telephone conference with mr fielder so vander linden had requested from petitioners a draft of the federal tax_return and a year-to-date income statement for the cell phone business but mr fielder indicated he would not be able to provide this information because his accountant was still working on resolving some issues in the prior years’ returns and would not be able to file the return until those issues were resolved mr fielder asserted the cell phone business was operating at a loss so vander linden and petitioners also discussed the discrepancy between the appraised value and the assessed value of the mcarthur property mr fielder indicated petitioners had appealed the assessment and were awaiting the result without current income information and a more definitive valuation of the mcarthur property so vander linden explained he could offer only to place the collection case on currently not collectible cnc status until petitioners could provide updated income statements and a more definitive determination of the mcarthur property’s value mr fielder declined so vander linden’s offer and insisted so vander linden take petitioners’ settlement offer as is the conferences ended there on date so vander linden sent to petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy action in the notice_of_determination appeals rejected petitioners’ offer-in-compromise for two reasons first appeals stated it was not able to determine the correct fair_market_value of the mcarthur property second petitioners did not submit to appeals the requested income statements for the farming and the cell phone businesses petitioners timely petitioned the court to challenge the notice_of_determination in the petition petitioners claim appeals erred in not deferring respondent’s levy action and in rejecting petitioners’ offer-in-compromise petitioners also claim they are not liable for any additions to tax respondent determined discussion summary_judgment may be granted with respect to all or any part of the legal issues in controversy where the record establishes that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 119_tc_252 as the moving party respondent bears the burden of proving that there is no genuine dispute of material fact and factual inferences are viewed in the light most favorable to petitioners as the nonmoving party see craig v commissioner t c pincite respondent supports his motion with the pleadings a declaration from so vander linden and various exhibits petitioners did not file a response to respondent’s motion nonetheless the court finds that respondent has failed to meet his burden to show there is no genuine dispute of material fact with respect to whether petitioners are liable for the additions to tax accordingly summary_judgment is not appropriate and the motion must be denied respondent asserts he is entitled to judgment as a matter of law for two reasons first respondent contends that petitioners may not dispute the additions to tax because they did not properly raise this issue at the cdp hearing second respondent asserts that appeals did not abuse its discretion in rejecting petitioners’ offer-in-compromise we disagree with respondent that there are not material facts at issue because as we find the record supports a finding that petitioners asserted during the cdp hearing that they are not liable for the additions to tax sec_6330 permits taxpayers to challenge at a cdp hearing the existence or amount of the underlying tax_liability to which a collection action relates only if the taxpayers did not receive a notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute the liability in addition upon petition to the court under sec_6330 to review appeals’ determinations taxpayers may dispute the underlying tax_liability only if they raised the issue at the cdp hearing under sec_6330 see 129_tc_107 requiring taxpayers to raise liability issues first with 5for purposes of discussing respondent’s entitlement to summary_judgment we consider only petitioners’ dollar_figure offer-in-compromise the only offer submitted on form_656 the appeals_office preserves the appeals officer’s role in the administrative review process and ensures any judicial consideration of such issues would not frustrate congress’ intent to streamline this review process see id pincite respondent takes the position in his motion that petitioners did not properly assert they are not liable for the additions to tax because they did not raise the dispute in their form hearing request as respondent sees it the record supports his assertion that petitioners were merely confirming the accuracy of the information given to them by the irs and were not substantively disputing the existence or amount of the liability so baxter’s case activity record shows that mr fielder challenged the additions to tax during the october conference mr fielder told so baxter that he thought that the penalty assessment was unfair then mr fielder continued to explain that he was not able to file the return timely because his accountant had stopped preparing tax returns for petitioners and that was as fast as he could get it done moreover the case activity record shows so baxter considered mr fielder’s assertions and attempted to explain why the imposition of the additions to tax was correct thus we decline to find on the record before us 6the record indicates petitioners never received a notice_of_deficiency for the year at issue that mr fielder’s statements were not a challenge to the underlying tax_liabilities construing the facts in the light most favorable to petitioners we believe it is quite possible that mr fielder was making the case during the cdp hearing that they should not be liable for the additions to tax nor do we accept respondent’s position that petitioners were precluded from challenging the additions to tax because they did not raise the issue in their form hearing request neither the statute nor our caselaw requires a taxpayer to raise the liability issue in the request for a cdp hearing for it to be considered properly at issue the statute provides only that a taxpayer may raise the issue of underlying tax_liability at the cdp hearing if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability and the determination by an appeals officer is subject_to judicial review under sec_6330 see sec_6330 d giamelli v commissioner t c pincite the statute does not speak to the timing for raising the issue the 7we find other errors in the notice_of_determination which raise doubt as to respondent’s entitlement to summary adjudication specifically respondent states that mrs fielder did not sign and date the federal return which petitioners provided before the february hearing the record is clear however that both petitioners signed and dated the efiled return see supra note further the notice_of_determination does not show that so vander linden considered the additions to tax issue raised by petitioners as he was required to do under sec_6330 issue of underlying liability will be considered properly raised if a taxpayer raises it at any time during a cdp hearing see collier v commissioner tcmemo_2004_171 88_tcm_38 reviewing issue of underlying liability for abuse_of_discretion because n othing in the record indicates that petitioner has at any time throughout the administrative proceedings attempted to challenge his underlying tax_liability cf schwartz v commissioner tcmemo_2008_117 95_tcm_1427 n noting liability is not at issue because while taxpayer raised it in their requests for a cdp hearing taxpayer did not pursue the claim at the hearing aff’d 348_fedappx_806 3d cir respondent further claims petitioners may not raise the issue relating to the additions to tax in their judicial proceeding because they did not dispute that they failed to timely file and pay and were not substantively disputing the existence or amount of the liability appeals’ case activity record appears to contradict respondent’s factual assertion because the record tends to show petitioners raised their affirmative defenses under sec_6651 thus the issue was properly raised in the petition see giamelli v commissioner t c pincite finally we note that respondent’s reliance on 124_tc_223 aff’d 652_f3d_1042 9th cir is misplaced respondent argues that petitioners have abandoned the issue of their liability for the additions to tax because they failed to raise it in hearings after the october 28th conference zapara is inapposite at this early stage of the proceeding in zapara the court found the taxpayers abandoned an argument made in the pretrial memorandum and at trial because they did not advance their argument on brief here petitioners have not yet been ordered to file a brief on the issues raised at the cdp hearing as long as petitioners raised the issue at the hearing to provide the settlement officers an opportunity to consider the issue and petitioners’ arguments and evidence relating to it the court is satisfied that the issue was properly raised at the hearing see giamelli v commissioner t c pincite f q a-f3 proced admin regs whether petitioners can establish that their failures to file and to pay were due to reasonable_cause and not to willful neglect is an issue best decided following trial to reflect the foregoing an appropriate order will be issued denying respondent’s motion
